                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                                  NO. 7:04-CR-00120-FL-2


  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.

  EUGENE JAMES, JR.


       On motion of the Defendant, EUGENE JAMES, JR., and for good cause shown, it is

hereby ORDERED that DE 133 be sealed until further notice by this Court.

       IT IS SO ORDERED.

                1st day of May, 2019.
       This the ___



                                           ________________________________________
                                           LOUISE W. FLANAGAN
                                           United States District Court Judge
                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461
robin.pendergraft@usdoj.gov

JANE JACKSON
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461
Jane.jacklson@usdoj.gov

By email on March 1, 2019.


                                           G. ALAN DUBOIS
                                           Federal Public Defender
                                           ROBERT E. WATERS
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           Email: Robert Waters@fd.org
                                           N.C. State Bar No. 32985
                                           LR 57.1 Counsel Appointed
